Justice COATS,
dissenting.
Unlike the majority, I do not believe the history of sections 8-42-108(1)(g) and - 105(4), C.R.S. (2004), suggests, even remotely, a legislative intent to require the payment of TTD benefits, by former employers, for work-related injuries that only become disabling after the employee has chosen to quit his job. Perhaps even more importantly, however, I do not believe the language of the statute itself admits of any such construction. And while I wholly agree with the court of appeals that these provisions were enacted for the express purpose of overturning our holding in PDM Molding,6 I do not understand our holding in that case, even if (as now appears to be the case) the legislature was unsuccessful in overturning it, to sancetion the majority's action today. Whether one finds the court's policy justification convincing or not, it clearly endorses a view of workers' compensation, as a species of social insurance, that I believe was never intended by the General Assembly.
The single sentence, added in two separate locations in the wake of PDM Molding, is simple enough: "In cases where it is determined that a temporarily disabled employee is responsible for termination of employment, the resulting wage loss shall not be attributable to the on-the-job injury." §§ 8-42-103(1)(g) and -105(4). From its context and timing, and testimony at the hearings, the amendment was clearly designed to address the holding of PDM Molding-that despite *332quitting or being fired for cause, an employee was nevertheless entitled to disability benefits, as long as a job-related injury was at least a contributing factor in his termination and consequent loss of wages. See PDM Molding, 898 P.2d at 547. By contrast with our holding, the statute now mandates that if an employee is found responsible for his own termination, the wage loss resulting from that termination cannot be attributed to a prior injury, regardless of any role that injury may have also played.
Notwithstanding the majority's declaration of ambiguity, the words "resulting wage loss," which follow immediately after "termination of employment," can only refer to the loss of wages suffered upon termination "from the employment out of which the injury arises," id., not a subsequent termination from later employment. Whatever the cause of the employee's termination-a factual matter to be resolved in each case-the wage loss to which the statute refers is unambiguous. If the employee is responsible for his own termination from the employment out of which his injury arises, his resulting wage loss can no more be attributed to a subsequent worsening of his condition than to his on-the-job injury in the first instance. Despite the contrived reading of the ICAO to the contrary, see maj. op. at 326, the language of the statute simply does not permit an exception for a wage loss that "would have occurred," whether or not the employee voluntarily quit or was at fault. Whether those voting for the amendment envisioned fact scenarios like those before the court today or not, the amendment could not more clearly express a legislative intent that responsibility for one's own termination be dispositive of the cause of his resulting wage loss.
Even if the language of the amendment actually were ambiguous and could be construed to permit an exception for worsening conditions, no legislative history suggests an intent to create such an exception. As the majority points out, the subject of worsening condition claims came up only onee during hearings on the bill, maj. op. at 329-30, and the short comment quoted by the majority, from a representative of an entity supporting passage of the bill, apparently addressed itself only to the procedure for reopening an award, rather than the cause of a wage loss suffered upon termination for which the employee was responsible. In any event, a lone comment, made during a committee hearing, by a supporter rather than a drafter, sponsor, or even legislator voting on the bill, does not legislative history make. On the contrary, the only meaningful legislative history of these amendments-the clear motivation to overturn a particular court ruling and the nature of the ruling to be overturned-demonstrates a legislative intent to end the practice of further case-by-case inquiry into contributing factors, once an employee's responsibility for his own termination has been established.
It is hardly surprising, however, that discussion of a bill openly designed to overturn the holding of PDM Molding would not address wage loss from a subsequent employer because even PDM Molding never recognized an entitlement to benefits as a result of an employee's incapacity to find or keep employment from a different employer. To have done so, as the majority does today, would have amounted to a substantial (if subtle) departure from the philosophy of our workers' compensation scheme. Rather than a system of compensation for employees who become unable to perform work for their employer as the result of on-the-job injuries, the scheme is converted into one in which an employer takes on the obligation of insuring that his employees will not lose their ability to earn a comparable wage in the work force generally, as the result of on-the-job injury. If it were not already clear, I believe these amendments demonstrate an incontrovertible legislative intent that an employer in this jurisdiction not be required to bear the risk that former employees who have voluntarily left his employ in search of better opportunities may, at some point in time, be administratively determined to be incapable, as the result of a previous on-the-job injury, of finding or keeping comparable-paying employment with another employer.
Notwithstanding the majority's paean to legislative intent, whenever a straightforward interpretation of words chosen by the legislature itself is rejected on the grounds that it *333"is contrary to the presumption that the General Assembly intended a just and reasonable result," maj. op. at 8330, one must at least question whether it is actually the intent of the legislature being discovered. Because I do not believe the words of the amendment admit of the construction given them by the majority, or that legislative history would support such a construction if they did, I respectfully dissent.

. PDM Molding, Inc. v. Stanberg, 898 P.2d 542 (Colo.1995).